Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 30, 2015                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  150040                                                                                               Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Richard H. Bernstein
            Plaintiff-Appellant,                                                                            Joan L. Larsen,
                                                                                                                      Justices
  v                                                                 SC: 150040
                                                                    COA: 315323
                                                                    Wayne CC: 12-008021-FC
  WILLIAM LYLES, JR.,
             Defendant-Appellee.
  _____________________________________/

         On October 14, 2015, the Court heard oral argument on the application for leave to
  appeal the July 22, 2014 judgment of the Court of Appeals. On order of the Court, the
  application is again considered. MCR 7.305(H)(1). In lieu of granting leave to appeal,
  we VACATE the Court of Appeals judgment and we REMAND this case to that court.

         The Court of Appeals panel correctly stated that “[r]eversal for failure to provide a
  jury instruction requested by a defendant is unwarranted unless it appears that it is more
  probable than not that the error was outcome determinative.” Slip Op, p 4, citing People
  v McKinney, 258 Mich. App. 157, 163 (2003); MCL 769.26. However, the panel below
  did not clearly apply that standard. Instead, the panel cited several older cases from this
  Court that antedated our current harmless error standard for the proposition that a trial
  court’s failure to give a requested and appropriate character evidence instruction “has
  been repeatedly held as error requiring reversal.” Slip Op, p 5.

         None of these cases applied our current harmless error standard interpreting
  MCL 769.26, which holds that a “miscarriage of justice” occurs where it “‘affirmatively
  appear[s]’ that it is more probable than not that the error was outcome determinative.”
  People v Lukity, 460 Mich. 484, 496 (1999). The Court of Appeals panel erred in relying
  on cases that did not apply the current standard in holding that a miscarriage of justice
  occurred in this case. On remand, we direct the Court of Appeals to apply our governing
  standard to the defendant’s claim for relief.

         We do not retain jurisdiction.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 30, 2015
           a1027
                                                                               Clerk